Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Geary (US 3074845) and Mao (US 6391454).  Geary teaches pelletizing a mixture including fertilizer and resin wherein the resulting granules are treated with a spray of catalyst and allowed to cure (Example 8).  Mao teaches admixing a coating material and substrate in a mixing device with transfer of the coated mixture to a separate reactor for curing, as discussed in the Final Office action of 6/3/2019.  The prior art does not teach or suggest a method as claimed with transfer of the coated mixture into a separate reactor for curing wherein the mixing device is separate and distinct form the reactor, the catalyst is added to the reactor, and the mixing and curing processes are segregated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TABATHA L PENNY/Primary Examiner, Art Unit 1712